Title: To Thomas Jefferson from Gouverneur Morris, 10 April 1790
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
London 10 April 1790

Accept at this late Period my Congratulations upon your safe Arrival in America. I know not whether to add the farther Congratulation upon your Appointment to and Acceptance of the Office of Secretary of State because the latter is not yet ascertained on this Side of the Atlantic.
You will find enclosed a Paper from your friend Sir John Sinclair to whom you was so kind as to introduce me. Pray accept my Thanks for that Kindness. I am indebted to you for many. I find that there are still Numbers of People in this Country who cannot digest the loss of America. Judge what the Sovereign must feel on the Occasion.
In a late Journey from Paris to this City thro Amsterdam I took great Pains to comply with a Wish you exprest to me on the Subject of our Commissioners in that City. Those Gentlemen seem to suppose themselves essential to the United States. I am happy to assure you that they are mistaken. I do not think however that it would be prudent and perhaps not right to put the Affairs of America into other Hands but I am fully convinced of the Propriety of your Idea that the Person who may be sent to manage our Affairs there should have full Power to dismiss them if needful. Such Person ought as you very well observe to be a very different Kind of Man from one who was thought to covet the Office. Doubtless a venal Character would there find a Price, it is therefore of Importance that his Integrity should be tried and pure. Do not from hence suppose that I mean to hazard a Censure on the Commissioners. Far from it. I beleive that they have acted honestly but yet I beleive that if great Negotiations are to be made, great Ability and Virtue are required to superintend them.—Our Credit rises and if duly managed will continue to rise altho some disappointed Persons have done all in their Power to blast the public felicity of their Country by Writing Letters from America so void of Truth as to Savor Strongly of Insanity. I am my dear Sir With very sincere Respect & Esteem your obedient Servant,

Gouv. Morris

 